                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 1:20-cv-20644-BLOOM/Louis

BUSHMANS INC.,

       Plaintiff,

v.

AMERICAN FRUIT & PRODUCE CORP;
HUGO ACOSTA, JR.; DAVID ACOSTA;
MICHAEL ACOSTA; and DANIEL ACOSTA,

      Defendants.
________________________________/

                           TEMPORARY RESTRAINING ORDER

       THIS CAUSE is before the Court upon Plaintiff’s, Bushmans Inc. (“Plaintiff”), Ex-Parte

Motion for Temporary Restraining Order, ECF No. [11] (“Motion”). The Court has reviewed the

Motion, the Memorandum in Support, ECF No. [12], the Declaration of Gerald R. (Robert) Dobbe,

Jr., ECF No. [13] (“Dobbe Decl.”), the Certification of Counsel as to Why Notice Is Not Required

Pursuant to Rule 65(b), ECF No. [14], the record in this case, applicable law, and is otherwise fully

advised. For the reasons set forth below, the Motion is granted.

       I.      BACKGROUND

       Plaintiff is a licensed buyer and seller of wholesale quantities of perishable agricultural

commodities (“produce”) by the United States Department of Agriculture (“USDA”). See Dobbe

Decl. at ¶ 4. Defendant, American Fruit & Produce Corp. (“American Fruit”), is also a licensed

buyer and seller of wholesale quantities of produce by the USDA. See id. at ¶ 5. On February 13,

2020, Plaintiff filed the instant lawsuit against Defendants seeking relief under the Perishable

Agricultural Commodities Act of 1930 (“PACA”), 7 U.S.C. § 499a et seq., federal common law,
                                                           Case No. 1:20-cv-20644-BLOOM/Louis


and state law. ECF No. [1]. Plaintiff brings claims against American Fruit for breach of contract

(Count I), declaratory relief validating the PACA trust claim (Count II), enforcement of payment

from the PACA trust assets (Count III), failure to maintain PACA trust assets and creation of

common fund (Count IV), and failure to pay promptly (Count V). Id. Plaintiff also brings claims

against the co-defendants for declaratory relief (Count II), breach of fiduciary duty to PACA trust

beneficiaries (Count VI), and unlawful retention of PACA trust assets (Count VII).1 Id.

       Plaintiff represents that between February 20, 2019 and May 28, 2019, it sold produce to

American Fruit exceeding $625,000.00 in value, of which $411,753.10 remains outstanding.

Dobbe Decl. at ¶ 6. Plaintiff maintains that it issued and transmitted invoices to American Fruit by

email and U.S. Mail identifying the kind and quantities of produce and the agreed prices for each

transaction. See id. at ¶¶ 8-9. The invoices also included the required PACA statutory trust

language, id. at ¶ 10, and included additional terms and conditions regarding payment. Id. at ¶ 11.

American Farm never denied receiving the invoices nor the terms and conditions stated on them,

and it accepted the produce from Plaintiff. Id. at ¶¶ 7, 12. Since receipt of the invoices, American

Farms has not paid for the produce within the agreed payment terms. Id. at ¶ 13. Plaintiff affirms

that the $411,753.10 balance owed by American Fruit for the produce it purchased “is undisputed,

unpaid, and past due” and is exclusive of interest, costs, and attorney’s fees. Id. at ¶ 21.

       According to Plaintiff, American Fruit has “continued to send packages of post-dated

checks in an attempt to reduce its outstanding balance due to” Plaintiff. Id. at ¶ 15. Since June

2019, some checks cleared but others were returned for insufficient funds. Id. at ¶ 16. In January

2020, Plaintiff received a package of post-dated checks from American Fruit. It deposited a check




1
 The Complaint inaccurately labels Count VII against the co-defendants as Count VIII. See ECF
No. [1] at 9.


                                                  2
                                                           Case No. 1:20-cv-20644-BLOOM/Louis


dated February 5, 2020 but learned on February 11, 2020 that the check did not clear due to

insufficient funds. Id. at ¶ 18. Plaintiff then contacted American Fruit about the bounced check

and Plaintiff’s concerns about American Fruit’s ability to pay the past due balance. Id. at ¶ 19. Mr.

Dobbe, on behalf of Plaintiff, however, never received any communication from American Fruit

despite being told by David Acosta, on behalf of American Fruit, that Mr. Dobbe would be

contacted. Id.

       In light of American Fruit’s lack of communication, its failure to wire funds to Plaintiff to

cover the February 5, 2020 check, and the entry of a separate temporary restraining order against

American Fruit in a different lawsuit brought by a PACA creditor for American Fruit’s failure to

pay the outstanding balance for produce purchased by it, Plaintiff believes that American Fruit has

failed to maintain sufficient trust assets to satisfy its PACA trust obligations to Plaintiff and that

American Fruit will continue to neglect paying Plaintiff back. Id. at ¶¶ 22-23.

       Congress enacted PACA in 1930 to encourage fair trading practices in the marketing of

produce. Frio Ice, S.A. v. Sunfruit, Inc., 918 F.2d 154, 155 (11th Cir. 1990). Under PACA, the

Secretary of Agriculture must license all merchants, dealers, and brokers of produce placed in

interstate or international commerce. 7 U.S.C. § 499c. In 1984, Congress amended PACA in

response to a pervasive practice by which produce dealers granted lenders security interest in

produce for which the dealers had not fully paid. See Tanimura & Antle, Inc. v. Packed Fresh

Produce, Inc., 222 F.3d 132, 135 (3d Cir. 2000). The 1984 amendment established a statutory trust

over any goods, receivables, or proceeds from perishable agricultural commodities until the buyer

makes full payment to the supplier. 7 U.S.C. § 499e(c).

       Plaintiff asserts that it is a PACA trust beneficiary of American Fruit. See ECF No. [12] at

1. The instant Motion seeks to enjoin American Fruit, its agent, officers, servants, employees,




                                                  3
                                                            Case No. 1:20-cv-20644-BLOOM/Louis


successors, financial and banking institutions, attorneys, and all other persons in active concert or

participation with them (including co-defendants Hugo Acosta, Jr., David Acosta, Michael Acosta,

and Daniel Acosta) from using, consuming, or otherwise dissipating trust assets under PACA, or

making payment of PACA trust assets to any creditor, person, or entity under further order of this

Court or upon Plaintiff’s agreement. ECF No. [ 11] at 2.

        Plaintiff represents that the evidence establishes that American Fruit is in “severe financial

jeopardy and the PACA trust assets are being threatened with dissipation.” ECF No. [12] at 8. It

asserts that notice of the Motion is not required because “notice will afford American Fruit an

opportunity to dissipate trust assets that are required by statute to be held for [Plaintiff’s] benefit”

by giving American Fruit and its principals “the opportunity to make payments on PACA trust

claims of other PACA creditors and non-trust debts with PACA trust assets” such that recovery of

trust assets “is all but impossible after they are dissipated.” Id. at ECF No. [14].

        II.     DISCUSSION

        The Eleventh Circuit has explained that the four factors to be considered in determining

whether to grant a temporary restraining order or a preliminary injunction are the same. Schiavo

ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225 (11th Cir. 2005). Namely, a movant must

establish “(1) a substantial likelihood of success on the merits; (2) that irreparable injury will be

suffered if the relief is not granted; (3) that the threatened injury outweighs the harm the relief

would inflict on the non-movant; and (4) that entry of the relief would serve the public interest.”

Id. at 1225-26 (citing Ingram v. Ault, 50 F.3d 898, 900 (11th Cir. 1995); Siegel v. LePore, 234

F.3d 1163, 1176 (11th Cir. 2000)). “The primary difference between the entry of a temporary

restraining order and a preliminary injunction is that a temporary restraining order may be entered

before the defendant has an adequate opportunity to respond, even if notice has been provided.”




                                                   4
                                                          Case No. 1:20-cv-20644-BLOOM/Louis


Textron Fin. Corp. v. Unique Marine, Inc., No. 08-10082-CIV, 2008 WL 4716965, at *5 (S.D.

Fla. Oct. 22, 2008). Further, a temporary restraining order may be granted without notice to the

adverse party only if: (1) specific facts in an affidavit or a verified complaint clearly show that

immediate and irreparable injury, loss, or damage will result to the movant before the adverse party

can be heard in opposition, and (2) the movant’s attorney certifies in writing any efforts made to

give notice and the reasons why it should not be required. See Fed. R. Civ. P. 65(b)(1).

       Here, it clearly appears from the Dobbe Declaration (Plaintiff’s sales/export coordinator)

that Plaintiff is a produce dealer and trust beneficiary of American Fruit under PACA, 7 U.S.C.

§ 499e(c), and has not been paid as required by PACA for $411,753.10 in produce supplied to

American Fruit. See id. at ¶¶ 4, 6-13, 21. It is also clear from the Dobbe Declaration and the

Certification of Counsel, ECF No. [14], that American Fruit is experiencing serious financial

problems and that PACA trust assets are being dissipated or threatened with dissipation. Id. In late

May or early June 2019, Plaintiff ceased selling produce to American Fruit due to its outstanding

balance and Plaintiff’s receipt of checks from American Fruit that were unpaid and returned for

insufficient funds. See Dobbe Decl. at ¶ 14. American Fruit continued to send post-dated checks,

but some checks would not clear due to continued insufficient funds. Id. at ¶¶ 15-17. Further, in

January 2020, Plaintiff received additional post-dated checks, but upon attempting to deposit a

check dated February 5, 2020, that check also did not clear due to insufficient funds. Id. at ¶ 18.

Then, after Mr. Dobbe contacted David Acosta about the bounced check, he was told that someone

from American Fruit would contact him, but no communication has since occurred. Id. at ¶ 19.

Moreover, Plaintiff has recently discovered that another PACA trust creditor has initiated suit

against American Fruit and obtained the same remedy Plaintiff seeks here. Id. at ¶ 20.

       In upholding the jurisdiction of district courts to entertain injunctive actions by private




                                                 5
                                                           Case No. 1:20-cv-20644-BLOOM/Louis


parties under the PACA, the Eleventh Circuit recognized trust dissipation as a dispositive factor in

determining whether to grant relief in such actions:

       Upon a showing that the trust is being dissipated or threatened with dissipation, a
       district court should require the PACA debtor to escrow its proceeds from produce
       sales, identify its receivables, and inventory its assets. It should then require the
       PACA debtor to separate and maintain these produce-related assets as the PACA
       trust for the benefit of all unpaid sellers having a bona fide claim.

Frio Ice, 918 F.2d at 159 (footnote omitted).

       On the basis of Plaintiff’s Motion, supporting papers, and other submissions, it appears

American Fruit is dissipating PACA trust assets or that the PACA trust assets are threatened with

dissipation. Plaintiff has shown that it is substantially likely to succeed on the merits, that it will

suffer immediate and irreparable harm due to American Fruits’ dissipation of Plaintiff’s beneficial

interest in the statutory trust created in accordance with 7 U.S.C. § 499e(c), that such dissipation

will continue in the absence of injunctive relief, and that an injunction will not harm the public

interest. Therefore, the Court finds that a temporary restraining order should be issued. Further, in

accordance with Rule 65(b)(2), Plaintiff’s counsel has certified why notice should not be required.

Specifically, if notice is given to American Fruit during the pendency of this Motion, trust assets

will be further threatened with dissipation before the Motion is heard. As noted in PACA’s

legislative history, once dissipation has occurred, recovery of PACA trust assets is all but

impossible. See H.R. Rep. No. 543, 98th Cong., 2d Sess. 4 (1983), reprinted in 1984 U.S. Code &

Admin. News 405, 411; J.R. Brooks & Son, Inc. v. Norman’s Country Mkt., Inc., 98 B.R. 47

(Bankr. N.D. Fla. 1989); Taylor Farms Fla, Inc. v. Gennaro’s Produce, Inc., No. 07-60259-CIV,

2007 WL 646987, at*2 (S.D. Fla. Feb. 27, 2007).

       III.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Ex-Parte Motion for




                                                  6
                                                        Case No. 1:20-cv-20644-BLOOM/Louis


Temporary Restraining Order, ECF No. [11], is GRANTED as follows:

          1. Defendant American Fruit & Produce Corp and its officers, agents, servants,

             employees, successors, financial and banking institutions, attorneys, and all other

             persons in active concern or participation with them—including co-defendants

             Hugo Acosta, Jr., David Acosta, Michael Acosta, and Daniel Acosta—are enjoined

             and restrained from dissipating, disbursing, transferring, assigning or selling any

             and all assets covered by or subject to the PACA trust, or from making payment of

             PACA trust assets to any creditor, person, or entity until full payment of

             $411,753.10, plus interest, costs, and attorney’s fees are paid to Bushmans Inc; or

             upon Bushmans Inc.’s agreement; or until further order of this Court.

          2. The assets subject to this Order include all of the assets of American Fruit &

             Produce Corp unless American Fruit & Produce Corp can prove to this Court that

             a particular asset is not derived from perishable agricultural commodities,

             inventories of food or other products derived from perishable agricultural

             commodities or receivables or proceeds from the sale of such commodities or

             products. Provided, however, American Fruit & Produce Corp may sell perishable

             agricultural commodities or products derived from perishable agricultural

             commodities for fair compensation, without the right of setoff, on the condition that

             American Fruit & Produce Corp maintains the proceeds of such sale subject to this

             Order.

          3. This Order shall be binding upon the parties to this action and all other persons or

             entities who receive actual notice of this Order by personal service or otherwise.

          4. If American Fruit & Produce Corp fails to pay $411,753.10 in certified funds within




                                               7
                                                Case No. 1:20-cv-20644-BLOOM/Louis


   five (5) days of service of this Order on American Fruit & Produce Corp, then

   American Fruit & Produce Corp shall file with the Court an accounting that

   identifies all of its assets and liabilities, as well as each of its account receivables,

   signed under penalty of perjury. Further, within ten (10) days of the date of service

   of this Order on American Fruit & Produce Corp, American Fruit & Produce Corp

   shall furnish to Plaintiff’s counsel all documents related to its (and any of its

   subsidiary or related entities) assets, liabilities, and account receivables, including

   but not limited to the most recent balance sheets, profit/loss statements, accounts

   receivable reports, accounts payable reports, accounts paid records, and income tax

   returns.

5. Bushmans Inc shall not be required to post or give any security in view of the fact

   that American Fruit & Produce Corp now holds $411,753.10 of PACA trust assets

   that belong to Bushmans Inc and that this Order requires American Fruit & Produce

   Corp to comply with its preexisting obligations under the PACA.

6. Defendants shall immediately serve this Order upon any and all financial

   institutions with which they have a relationship.

7. This Temporary Restraining Order is entered this 14th day of February, 2020 at

   4:00 p.m., and shall remain in full force and effect until February 28, 2020, unless

   extended for good cause shown upon motion duly filed and served on all parties.

8. Bushmans Inc is directed to immediately serve the Defendants, or their resident

   agent, or their counsel, with the summons, Complaints, the moving papers, and a

   copy of this Order.

9. A hearing on Plaintiff’s Motion for Issuance of Preliminary Injunction, ECF No.




                                      8
                                                         Case No. 1:20-cv-20644-BLOOM/Louis


                [15], is set for Friday, February 28 at 1:00 p.m. The hearing shall take place at

                Wilkie D. Ferguson, Jr. United States Courthouse, 400 North Miami Avenue,

                Miami, FL 33128, Chambers 10-2 before Judge Beth Bloom.

             10. Any response or opposition to Plaintiff’s Motion for Issuance of Preliminary

                Injunction, ECF No. [15], must be filed and served on Plaintiff’s counsel by

                February 26, 2020. Defendants are on notice that failure to appear at the hearing

                may result in the imposition of a preliminary injunction against them. See Fed. R.

                Civ. P. 65.

             11. The Motion for Ex-Parte Temporary Restraining Order, ECF No. [11], and the

                supporting materials, ECF Nos. [12], [13], and [14], shall be unsealed and this

                Order shall not be filed under seal.

       DONE AND ORDERED in Chambers at Miami, Florida, on February 14, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                  9
